DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 6/11/2021 have been fully considered but they are not persuasive.
With respect to claims 1 and 20 Applicant argues “Murata does not in any way address the situation where a user engages in a first continuous shooting imaging, and then wants to engage in another imaging processing while the first continuous shooting imaging processing is ongoing.”
The Examiner respectfully disagrees.  As can be seen in paragraph 4 the Examiner has interpreted the first signal processing as being the YUV data generation for displaying images and the second processing as the JPEG and storage processing.  One of ordinary skill would recognize and Murata explicitly states that the display processing is a continuous shooting imaging operation and multiple images are captured and processed to be displayed.  Additionally, with the storage operation being done on a fully push, which can occur during the first processing, the Examiner sees no reason to believe the second signal processing is not performed immediately once the predetermined operation occurs.  Murata also supports this as each time a shutter key is pressed equals “YES” the next step of the process is to record an image in storage (See Fig. 2, 4, 7, 11).  Therefore, the Examiner finds Applicant’s arguments unpersuasive.
With respect to claim 19 Applicant states they respectfully disagree with and does not concede the veracity of the Noticed fact with respect to the Examiner’s Official Notice.  They also respectfully request evidence.  However, this is not a proper traversal of an Official Notice which requires “stating why the noticed fact is not considered to be common knowledge or well-known in the art”.  See MPEP 2144.03 – C.  This section then requires the Examiner indicate in the next action that the noticed fact is taken to be admitted prior art because applicant’s traversal was inadequate.  Thus, at this time the noticed fact will be considered prior art and the Examiner maintains that providing a sensor to detect the use of two hands on the camera to allow the shutter button to be used are well known and expected in the art.
Applicant further argues this fact is different from the claim language which requires “preventing first and second operating elements from being operated simultaneously with one hand”.  The Examiner respectfully disagrees.  If the shutter button is prevented from being operated at all with one hand (i.e. only one hand is on the device) then the second operating element of the claim (for imaging starting operation) is unable to be operated simultaneously with any operating element with one hand.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-16 and 20-22 is/are rejected under 35 U.S.C. 102(A)(1) as being anticipated by U.S. Patent Application Publication 2008/0079817 A1 to Murata et al.
With respect to claim 1 Murata discloses, in Fig. 1-16D, an imaging device (paragraph 29) comprising: a signal processor configured to perform a first signal processing for a first continuous shooting imaging operation that temporarily store a series of continuously acquired image data in a buffer memory area and reads out the series of image data from the buffer memory area, the signal processor being further configured to perform a second signal processing that is subsequent to the first signal processing (paragraph 29 and 32-34; where a first processing to YUV data is done for displaying and then a second processing to JPEG and storage is done); and a controller configured to obviate at least a part of the image data stored in the buffer memory area following detection of a predetermined operation during execution of the first signal processing to allow the second signal processing to be performed immediately (paragraph 122-124 and 128 and Fig. 7; where once slow display ends a skip display occurs which deletes images from the buffer; additionally it can be seen that once the shutter button is depressed the next step is to store and image, thus there is nothing preventing the second signal processing from being performed immediately after the predetermined operation of indicating an image for storage).
With respect to claim 2 Murata discloses, in Fig. 1-16D, the imaging device according to claim 1, wherein obviating at least a part of the image data stored in the buffer memory area includes deletion of the image data stored in the buffer memory area when a remaining storage capacity of the buffer memory area is less than a pre- 
With respect to claim 3 Murata discloses, in Fig. 1-16D, the imaging device according to claim 1, wherein obviating at least a part of the image data stored in the buffer memory area includes deletion of the image data stored in the buffer memory area in accordance with detecting an imaging starting operation for the series of image data in addition to detecting the predetermined operation (paragraph 123-124; where a full press for storing an image (i.e. an imaging starting operation) is performed the buffer is thinned).
With respect to claim 4 Murata discloses, in Fig. 1-16D, the imaging device according to claim 1, wherein obviating at least a part of the image data stored in the buffer memory area includes deletion of the image data stored in the buffer memory area in accordance with only a condition of detecting the predetermined operation (paragraph 123-124).
With respect to claim 5 Murata discloses, in Fig. 1-16D, the imaging device according to claim 1, wherein the first signal processing is a different signal processing from the second signal processing (paragraph 33-34).
With respect to claim 6 Murata discloses, in Fig. 1-16D, the imaging device according to claim 5, wherein the signal processor prepares a plurality of buffer memory areas to store the image data of at least the first signal processing and the second signal processing (paragraph 32; where the buffer is the working memory for the DSP/CPU), and in accordance with the predetermined operation, the controller 
With respect to claim 7 Murata discloses, in Fig. 1-16D, the imaging device according to claim 5, wherein the signal processor prepares a plurality of buffer memory areas to store the image data of at least the first signal processing and the second signal processing, and in accordance with the predetermined operation, the controller commands the signal processor to obviate the image data by completely or partially deleting the image data stored in at least one of the buffer memory areas (paragraph 128; where the buffer is partially deleted to thin the frames).
With respect to claim 8 Murata discloses, in Fig. 1-16D, the imaging device according to claim 7, wherein the at least one of the buffer memory areas is a first buffer memory area that is used to store image data during a signal processing executed by the signal processor (paragraph 128).
With respect to claim 9 Murata discloses, in Fig. 1-16D, the imaging device according to claim 1, wherein when the controller commands the signal processor to obviate the image data by partially deleting the image data stored in the buffer memory area, the controller first deletes the image data in the buffer memory area with imaging time for the longest period of time (paragraph 206).
With respect to claim 10 Murata discloses, in Fig. 1-16D, the imaging device according to claim 1, wherein when the controller commands the signal processor to obviate the image data by partially deleting the image data stored in the buffer memory 
With respect to claim 11 Murata discloses, in Fig. 1-16D, the imaging device according to claim 1, wherein when the controller commands the signal processor to obviate the image data by partially deleting the image data stored in the buffer memory area, the controller performs a thinning deletion for a series of image data, the thinning deletion being configured to delete the image data in order of an imaging time period length of the image data stored in the buffer memory area (paragraph 122).
With respect to claim 12 Murata discloses, in Fig. 1-16D, the imaging device according to claim 1, wherein when the controller commands the signal processor to obviate the image data by partially deleting the image data stored in the buffer memory area, the controller deletes a picture selected from among the image data stored in the buffer memory area using a predetermined condition (paragraph 60).
With respect to claim 13 Murata discloses, in Fig. 1-16D, the imaging device according to claim 1, wherein when the controller commands the signal processor to obviate the image data by deleting the image data stored in the buffer memory area, the controller deletes all image data stored in the buffer memory area except for the image data currently being read out from the buffer memory area (paragraph 128; where anything that isn’t displayed is removed, and it must be read out to be displayed, thus all data that isn’t being read out is deleted).
With respect to claim 14 Murata discloses, in Fig. 1-16D, the imaging device according to claim 1, wherein when the controller commands the signal processor to 
With respect to claim 15 Murata discloses, in Fig. 1-16D, the imaging device according to claim 1, wherein both the first signal processing and the second signal processing are continuous image shooting operations (Fig. 7; where it can be seen that the storage operation is embedded within the continuous shooting for the live view display operation, thus they are both continuous image shooting operations as they are part of the continuous shooting operation of Murata).
With respect to claim 16 Murata discloses, in Fig. 1-16D, the imaging device according to claim 15, wherein the predetermined operation is responsive to actuation of a forced return button (paragraph 112 and 113; where a forced return button has not be defined in the claim, thus the shutter button and/or the imaging instruction button have been interpreted as the forced return button).
Claim 20 is rejected for similar reason as claim 1 above as it is a corresponding method claim to apparatus claim 1.
With respect to claim 21 Murata discloses, in Fig. 1-16D, the imaging device according to claim 20, wherein both the first signal processing and the second signal processing are continuous image shooting operations (Fig. 7; where it can be seen that the storage operation is embedded within the continuous shooting for the live view display operation, thus they are both continuous image shooting operations as they are part of the continuous shooting operation of Murata).
With respect to claim 22 Murata discloses, in Fig. 1-16D, the imaging device according to claim 21, wherein the predetermined operation is responsive to actuation of a forced return button (paragraph 112 and 113; where a forced return button has not be defined in the claim, thus the shutter button and/or the imaging instruction button have been interpreted as the forced return button).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2008/0079817 A1 to Murata et al.
With respect to claim 19 Murata discloses, in Fig. 1-16D, the imaging device according to claim 1, further comprising a housing including a first operating element for the predetermined operation and a second operating element for an imaging starting operation (paragraph 63; one or ordinary skill in the art would recognize a digital camera with a half/full press shutter button has some sort of housing).
However, Murata does not expressly disclose wherein the first operating element is unable to be operated simultaneously with the second operating element with one hand.
However, Official Notice (MPEP § 2144.03) is taken that both the concepts and advantages of providing a sensor to detect the use of two hands on the camera to allow the shutter button to be used are well known and expected in the art.  At the time the invention was effectively filed, it would have been obvious to one with ordinary skill in the art to have included such a sensor for doing so reduces the unintentional operation of a shutter button when a user does not intend to actually capture photographs.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL M PASIEWICZ whose telephone number is (571)272-5516.  The examiner can normally be reached on M-F 9 AM - 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on (571)272-7495.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANIEL M PASIEWICZ/Primary Examiner, Art Unit 2699                                                                                                                                                                                                        

August 3, 2021